DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 7, 8th paragraph of the body, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 5160385 of record) hereinafter Goto in view of Minoli et al. (US 9914329 of record) hereinafter Minoli.
Regarding claim 7, Goto teaches:
A vehicle tire (Fig 2: tire 20) comprising:
an off-road tread profile having radially elevated profile elements (Fig 2: blocks 52, 56; off-road is intended use);
the vehicle tire defining a tire circumference (Col 3, ln 7-17);
said elevated profile elements being separated by circumferential channels extending over said tire circumference (Fig 2: circumferential grooves 22, 24);
said off-road tread profile further having transversely running channels which open into said circumferential channels (Fig 2: transverse grooves 26);
said circumferential channels being delimited inwardly in a radial direction by a channel base and to both sides of said channel base in each case by a channel wall (Fig 4: sidewalls 48);
said circumferential channels being formed, along their extent over the tire circumference, with a varied axial inclination (Fig 2);
a plurality of radially elevated stone deflectors formed in said channel base of at least one of said circumferential channels so as to be free from contact with the channel walls (Fig 2, 4: protrusions 34; Col 3, ln 44-57);
said stone deflectors being each formed from a first web-like body disposed in front of said central body in an extent direction of the corresponding one of said circumferential channels and a 
said first web-like bodies and said second web-like bodies each being formed so as to extend from an intersection point so as to be oriented parallel to the extent direction of the corresponding one of said circumferential channels and to point radially away from said central body (Fig 2; col 3, ln 58-col 4, ln 23);
said first web-like body and said second web-like body each have a maximum width b (Fig 4; Col 8, ln 65-col 9, ln 16).
Goto does not teach said stone deflectors being each formed from one cylindrical or frustoconical central body with maximum diameter D; wherein said cylindrical or frustoconical central body defines a cylinder or a cone axis which is oriented substantially in the radial direction, said central bodies each having a shell surface; said central bodies each being positioned exclusively in circumferential extent regions of opening-in points of at least one of said transversely running channels into the corresponding one of said circumferential channels.
In the same field of endeavor regarding pneumatic tires, Minoli teaches an off-road tread with mud ejectors (Fig 2-3a, 3b; protrusions 216) being each formed from one cylindrical or frustoconical central body with maximum diameter D (Fig 2-3a, 3b; Col 4, ln 30-31; Col 11, ln 5-20); wherein said cylindrical or frustoconical central body defines a cylinder or a cone axis which is oriented substantially in the radial direction, said central bodies each having a shell surface (Fig 2-3a, 3b; col 10, ln 30-35); said central bodies each being positioned exclusively in circumferential extent regions of opening-in points of at least one of said transversely running channels into the corresponding one of said circumferential channels (Fig 2-3a, 3b; col 10, ln 30-35) for the motivation of hindering compaction of mud trapped in the intersections where the protrusions are located (Col 4, ln 38-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stone ejectors as taught by Goto to include a central body as taught by Minoli in order to hinder compaction of mud trapped in the intersections where the protrusions are located.
Goto further suggests b = 2.5 mm (Fig 4; Col 8, ln 65-col 9, ln 16).
Minoli further suggests D = 12 mm (Col 11, ln 16-20).
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches where (0.5 D) ≥ b ≥ 1 mm.
Goto further suggests said first web-like bodies and said second web-like bodies each being formed so as to extend from intersection points of the tire grooves (Fig 2; col 3, ln 58-col 4, ln 23).
Minoli further suggest said shell surface of the corresponding one of said central bodies are located at intersection points of the tire grooves (Fig 2-3a, 3b; Col 10, ln 30-31).
It would be apparent to one of ordinary skill that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies each being formed so as to extend from said shell surface of the corresponding one of said central bodies
Regarding claim 8, Goto in view of Minoli teaches the tire according to claim 7.
Goto further teaches 1 mm ≤ b ≤ 3 mm (Fig 4; Col 8, ln 65-col 9, ln 16).
Regarding claim 9, Goto in view of Minoli teaches the tire according to claim 7.
Goto further teaches wherein said first web- like body and said second web-like body are each arranged substantially centrally in the corresponding one of said circumferential channels (Fig 2, 4).
Regarding claim 10, Goto in view of Minoli teaches the tire according to claim 7.
Goto suggests said first web-like bodies and said second web-like bodies are formed with a maximum height HS (Fig 4; Col 8, ln 65-col 9, ln 16).
Minoli suggests a range of values for a height HZ measured in a radial direction R of the central bodies that overlaps with the claimed range (Col 10, ln 30-35; col 11, ln 16-18).
Goto in view of Minoli does not explicitly recite wherein HZ > HS.
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height HZ as taught by Minoli that overlaps with the claimed range.
Goto further suggests the web-like bodies have a constant height.
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies are each formed with the maximum height HS in an intersection contour with the corresponding one of said central bodies.
Regarding claim 11, Goto in view of Minoli teaches the tire according to claim 7.
Goto in view of Minoli does not explicitly recite wherein said central bodies are formed with a height HZ measured in a radial direction R and said first web-like bodies and said second web-like bodies are formed with a maximum height HS, wherein HS ≤ (HZ - 0.5 mm). 
However, Goto suggests a maximum height HS (Fig 4; Col 8, ln 65-col 9, ln 16).
Minoli suggests a range of values for a height HZ measured in a radial direction R of the central bodies that overlaps with the claimed range (Col 10, ln 30-35; col 11, ln 16-18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height HZ as taught by Minoli that overlaps with the claimed range.
Goto further suggests the web-like bodies have a constant height.
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies are each formed with the maximum height HS in an intersection contour with the corresponding one of said central bodies.
Regarding claim 12, Goto in view of Minoli teaches the tire according to claim 7.
Goto in view of Minoli does not explicitly recite wherein said central bodies are formed with a height HZ, where 2 mm < HZ (0.25 PT), where PT is a maximum profile depth in the corresponding one of said circumferential channels.
However, Minoli teaches a range of values for the height HZ that overlaps with the claimed range (Col 10, ln 30-35; col 10, ln 52-62; col 11, ln 16-18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height HZ as taught by Minoli that overlaps with the claimed range.
Regarding claim 13, Goto in view of Minoli teaches the tire according to claim 7.
Goto in view of Minoli does not explicitly teach wherein said first web- like bodies and said second web-like bodies are each formed with a maximum extent length L measured along their main extent direction proceeding from the corresponding one of said central bodies, where 3 mm ≤ L ≤ 10 mm.
However, Goto teaches a range of values for L that overlaps with the claimed range (Col 5, ln 29-35; Col 8, ln 65-col 9, ln 16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the length L as taught by Goto that overlaps with the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743